     Case 3:16-cv-00590-LAB-MDD Document 56 Filed 05/12/20 PageID.1593 Page 1 of 1



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11      ANGELICA GAVALDON, et al.,                Case No.: 16cv590-LAB (MDD)
12                                Plaintiffs,
                                                  ORDER OF DISMISSAL
13      v.
14      STANDARD CHARATERED
        BANK INTERNATIONAL
15
        (AMERICAS) LTD.
16                               Defendant.
17
18
19           The joint motion to dismiss (Docket no. 55) is GRANTED. This action is
20    DISMISSED WITH PREJUDICE. The parties shall each bear their own costs and
21    attorney’s fees. The Clerk is directed to close the docket.
22
23           IT IS SO ORDERED.
24    Dated: May 12, 2020
25
26                                              Hon. Larry Alan Burns
                                                United States District Judge
27
28

                                                 1
                                                                           16cv590-LAB (MDD)
